Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wilmer Jerome Knight appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Knight v. Sheppherd, No. 7:14-cv-00687-GEC-RSB, 2015 WL 2452914 (W.D.Va. May 22, 2015). We deny Knight’s motions for reconsideration, to vacate, for judgment and for appointment of counsel, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.